Exhibit 10.2

[SEARS HOLDINGS LETTERHEAD]

August 15, 2011

Mr. Robert A. Schriesheim

[Address Omitted]

Dear Rob,

We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as Executive Vice President, reporting to SHC’s Chief Executive Officer
and President, Louis D’Ambrosio. Your start date will be August 16, 2011.
Effective on or about August 22, 2011, you will assume the title and
responsibilities of Chief Financial Officer, in which capacity you also will
report to Mr. D’Ambrosio. This letter serves as confirmation of our offer
subject to the contingencies listed below. Please note that this offer has been
approved by the Compensation Committee of SHC’s Board of Directors
(“Compensation Committee”). This offer is contingent upon you signing the
attached Executive Severance Agreement (the “Agreement”).

The key elements of your compensation package are as follows:

 

  •  

Annual base salary at a rate of $800,000, to be reviewed annually.

 

  •  

Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual incentive opportunity of 150% of your base salary. Your target
incentive under the 2011 AIP will be prorated from your start date through
January 28, 2012, the last day of SHC’s 2011 fiscal year (“2011 Incentive
Opportunity”). Notwithstanding the forgoing, for SHC’s 2011 fiscal year, you
will be eligible to receive an incentive payment equal to the greater of (a) the
actual incentive earned and payable to you under the 2011 AIP or (b) 100% of
your 2011 Incentive Opportunity (referred to above) (“Special Incentive Award”).
The Special Incentive Award will be reduced by any amount payable to you under
the 2011 AIP. Any incentive payable with respect to a fiscal year (including the
Special Incentive Award) will be paid April 15th of the following fiscal year,
provided that you are actively employed at the payment date or are terminated by
SHC for reasons other than Cause (as defined in the Agreement) after the last
day of the 2011 fiscal year and prior to the payment date. Further details
regarding our 2011 AIP target award will be provided to you following your start
date.

 

  •  

You will be eligible to receive a special cash retention bonus equal to the
greater of (a) the actual incentive earned and payable to you under the 2012 AIP
or (b) 50% of your target incentive opportunity under the 2012 AIP (“Retention
Award”), following SHC’s 2012 fiscal year, subject to the following terms. The
Retention Award will be reduced by any amount payable to you under the 2012 AIP
and will be paid April 15, 2013, provided that you are actively employed at the
payment date.

 

  •  

You will receive a one-time cash sign-on bonus of $350,000 (gross). This sign-on
bonus will be payable within thirty (30) days following your start date. In the
event you voluntarily terminate your employment with SHC (other than for Good
Reason) or are terminated by SHC for Cause within twenty four (24) months of
your start date, you will be required to repay this amount to SHC within thirty
(30) days of your last day worked.

 

  •  

Subject to approval of the Compensation Committee, you will receive the
following grants of restricted stock under the Sears Holdings Corporation 2006
Stock Plan:

 

  •  

An initial grant of restricted stock valued at $4,000,000. The number of
restricted shares granted will be determined using the market closing price of
SHC shares on the grant date. The grant date will be Monday, August 22, 2011,
provided we have received your executed Agreement. The restricted shares granted
will be scheduled to vest on a graded basis, with one-third (1/3rd) of the
shares granted vesting on each of the next three (3) anniversaries of the grant
date.



--------------------------------------------------------------------------------

Robert A. Schriesheim

August 15, 2011

Page 2

 

  •  

Additional grants of restricted stock on each of the first and second
anniversaries of your start date valued at $500,000 each. The number of
restricted shares granted upon each of these two additional grant dates will be
determined using the market closing price of SHC shares on the applicable grant
date. The additional restricted shares granted will vest in full on the second
(2nd) anniversary of the applicable grant date.

 

  •  

You represent and warrant to SHC that (a) as of your start date with SHC, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with SHC or any
of its affiliates and (b) you are not (i) a member of any board of directors,
board of trustees or similar governing body of any for-profit, non-profit or
not-for-profit entity, or (ii) a party to any agreement, written or oral, with
any entity under which you would receive remuneration for your services for
periods after your start date, except in either case as disclosed to and
approved by SHC in advance of your start date. You agree that you will not after
the date hereof and except as previously disclosed to SHC (A) become a member of
any board or body described in clause (b)(i) of the preceding sentence or
(B) become a party to any agreement described in clause (b)(ii) of the preceding
sentence, in each case without the prior written consent of SHC, such consent
not to be unreasonably withheld. Further, you agree you will not disclose or
use, in violation of an obligation of confidentiality, any information that you
acquired as a result of any previous employment or otherwise.

 

  •  

You will be required to sign the Agreement. If your employment with SHC is
terminated by SHC other than for Cause, death or Disability (as defined in the
Agreement) or by you for Good Reason:

 

  •  

During the first twelve (12) months of employment, you will receive twelve
(12) months of salary continuation, equal to your base salary at the time of
termination plus twelve (12) months of continued group health coverage (as
provided under the Agreement) at active employee rates; or

 

  •  

After the first twelve (12) months of employment, you will receive twelve
(12) months of salary continuation, equal to your base salary plus an amount
equal to your target annual bonus at the time of termination plus twelve
(12) months of continued group health coverage (as provided under the Agreement)
at active employee rates.

In the event of a Transfer of Shareholdings (as defined in the Agreement),
additional benefits are provided as set forth in the Agreement. Under the
Agreement, you agree, among other things, not to disclose confidential
information and for twelve (12) months following termination of employment not
to solicit employees. You also agree not to aid, assist or render services for
any “Sears Competitor” or “Sears Vendor” (as such terms are defined in the
Agreement) for twelve (12) months following termination of employment. The
non-disclosure, non-solicitation, non-compete and non-affiliation provisions
apply regardless of whether you are eligible for severance benefits under this
Agreement.



--------------------------------------------------------------------------------

Robert A. Schriesheim

August 15, 2011

Page 3

 

The payments and benefits that you will receive upon termination are more fully
set forth in the Agreement.

 

  •  

You will be eligible to receive four (4) weeks paid vacation, which will be
pro-rated during your first year of service based on your start date. Added to
this, you will qualify for six (6) paid National Holidays each year. You also
will be eligible for up to four (4) Personal Days per year, after completing six
(6) months of service.

 

  •  

You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.

 

  •  

This offer is contingent upon satisfactory completion of a background reference
check, employment authorization verification and pre-employment drug test.

Rob, we are looking forward to you joining Sears Holdings Corporation. We are
excited about the important contributions you will make to the company. I look
forward to your acceptance of our offer. If you need additional information or
clarification, please call.

This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.

Sincerely,

/s/ J. David Works

J. David Works

Enclosure(s)

Accepted:

 

/s/ Robert A. Schriesheim

    8/15/2011 Robert A. Schriesheim     Date